Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Remarks
	This Office Action is in response to applicant’s response filed on February 16, 2021, under which claims 1-36 are pending and under consideration.

Response to Arguments
Applicant’s amendments have overcome the previous rejections of claims 1-9, 14-15, 24-31, and 33-35 under § 103 over Karlinsky in view of Zeiler. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlinsky and newly cited reference Ardizzone.
With respect to the previous rejections, applicant argued that Karlinsky does not teach or suggest altering an image to thereby generate an augmented image, wherein the altering includes 
Applicant also argued that Zeiler, which was previously cited for the rejections of the independent claim, does not remedy the deficiencies of Karlinsky on the basis that “the visualizations generated by Zeiler such as those shown in Fig. 2 of Zeiler are not equivalent to the presently claimed augmented image because they are not generated by altering an image as presently claimed and are not input to a deep learning model” (applicant’s response, page 16). The Examiner acknowledges that Zeiler does not teach inputting its projection images into a deep learning model; therefore, applicant’s amendments have overcome the previous rejection. However, Zeiler is no longer cited for the independent claims, and a new ground of rejection has been made in view of Karlinsky and newly cited reference Ardizzone.
 
Priority
	Applicant’s election to continue prosecution of claims 17 and 19 based on the filing date of the non-provisional application is acknowledged. The determination of priority of these claims, as set forth in the Office Action of November 16, 2020, remains applicable under the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-9, 24-31, and 33-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky et al. (US 2017/0177997A1) (“Karlinsky”) in view of Ardizzone et al.,“ Saliency Based Image Cropping,” ICIAP 2013, Part I, LNCS 8156, pp. 773–782, 2013 (“Ardizzone”). 
As to claim 1, Karlinsky teaches a system configured to perform diagnostic functions for a deep learning model [[0086] teaches diagnostic functions such as providing results of initial model training to a user and receiving user feedback.], comprising: 
one or more computer subsystems having one or more processors that execute instructions from a memory medium; [[0040]: “FPEI system 103 comprises a processor and memory block (PMB) 104…The processor of PMB 104 can be configured to execute several functional modules in accordance with computer-readable instructions implemented on a non-transitory computer-readable memory comprised in PMB.” as shown in FIG. 1.] and 
one or more components executed by the one or more computer subsystems and stored on a non-transitory computer-readable medium, [[0021]: “non-transitory computer readable medium comprising instructions”; see also [0040], quoted above] and wherein the one or more components comprise: 
a deep learning model configured for determining information [Abstract: “Deep Neural Network (DNN) trained for a given examination-related application within a semiconductor fabrication process.” The DNN may have convolutional layers ([0053]), so as to be a convolutional neural network. Examples of information determined using the DNN include defect classification ([0055]), segmentation of process images ([0056]), and constructing images from one or more original images ([0060]), and other outputs shown in Table 1 near paragraph [0069]] from an image generated for a specimen by an imaging tool; [[0008]-[0009]: the DNN receives, as input a fabrication process (FP) image. [0064]: Such images may be “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” Note that Karlinsky generally relates to “examining a semiconductor specimen” (abstract)]; and
a diagnostic component configured for determining one or more causal portions of the image that resulted in the information being determined [A “defect bounding box,” as generally described in [0066], Table 1 (near paragraph [0068]), [0090] and [0118] corresponds to “one or more causal portions.” Paragraph [0066], Table 1, and [0118] teach that the bounding box can be a “DNN output” ([0068]), thereby teaching that the DNN performs an act of “determining” the defect bounding box. Furthermore, [0099] teaches that a bounding box can be supplied via user feedback. Since this feedback is then utilized to further train the neural network, as described in [0093], the act of “determining” is alternatively met by receipt of user feedback containing a bounding box.] and for performing one or more functions based on the determined one or more causal portions of the image, wherein the one or more functions comprise determining one or more characteristics of the one or more causal portions [The determination of a bounding box constitutes determining one or more characteristics thereof, since a bounding box has a position on the image. This is also described in Table 1: “Defect bounding box coordinate.” That is, the position of the bonding box corresponds to “one or more characteristics of the one or more causal portions.”], wherein the one or more computer subsystems are configured for inputting a generated augmented image into the deep learning model. [In general, [0086] teaches “the illustrated training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained.” [0093]: “PMB can adjust the next training cycle based on the received feedback. Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.)…” With respect to the aspect of a “generated augmented image,” while Karlinsky does not teach the particular method of generating the augmented image, Karlinsky teaches the use of augmented images in general. Karlinsky, [0016]: “Augmenting at least part of the first training samples can be provided, for example, by geometrical warping, planting a new defect in an image, amplifying a defectiveness of a pre-existing defect in an image, removing a pre-existing defect from an image and disguising a defect in an image.” See also [0077]. Furthermore, in Karlinsky, the subsequent training cycles can use augmented images, since [0093] teaches “augmentation algorithms” for the updating of updated training set.] 
Karlinsky, does not specifically teach that the one or more functions further comprising “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image” and “wherein altering the image comprises de-emphasizing one or more non-causal portions of the image.”
Ardizzone, in an analogous art, teaches the above limitations. Ardizzone relates to saliency based image cropping (see title). Ardizzone is analogous because it is in the field of image processing, and is also reasonably pertinent to the problem of processing images. It is noted that the concept of saliency described in Ardizzone is consistent with the teachings of Karlinsky, which teaches the use of a bounding box to localize information.
In particular, Ardizzone teaches “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image” “wherein altering the image comprises de-emphasizing one or more non-causal portions of the image.” [§ 4, paragraph 1: “Each saliency map is then binarized using different threshold values (see section 5) and then the bounding box of all the pixels, which values are above the threshold, is selected and used to crop the photo (fig. 2).” That is, the photo before and after the cropping operation corresponds to the “image” and “augmented image,” and cropping based on the “bounding box” (which is illustrated in FIG. 2 of the reference) constitutes cropping based on one or more characteristics (in this case, the position) of the one or more causal portions. Furthermore, the “cropping” operation corresponds to “altering” by “de-emphasizing,” particular in light of applicant’s disclosure, which exemplifies cropping to a region of interest as an example of de-emphasizing (see page 41, middle paragraph, of applicant’s specification).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone such that the one or more functions further comprises “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image” wherein “altering the image comprises de-emphasizing one or more non-causal portions of the image,” such that the augmented image takes the role of the updated training data in Karlinsky (so as to satisfy the limitation of “…configured for inputting the generated augmented image into the deep learning model”). The motivation for doing so would have been to process the image in a way that selects the most relevant areas of the image, discarding less relevant areas, as suggested by Ardizzone, abstract (“Image cropping is a technique that is used to select the most relevant areas of an image, discarding the useless ones”). 

As to claim 2, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the information comprises a classification for a defect detected on the specimen. [Karlinsky, [0055]: “defect classification”; also described in, e.g., Table 1, [0096]]

As to claim 3, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the information comprises features of the image extracted by the deep learning model. [Since the DNN processes the image, each layer of the DNN extracts features of the image. For example, Karlinsky, [0102]: “PMB trains (504) the DNN to extract classification-related features.”]

As to claim 4, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the information comprises a simulated image generated from the image. [Karlinsky, [0060]: “reconstructing an image from one or more images from a different examination modality,” also described in FIG. 9 and [00127]-[0133].]

As to claim 5, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the information comprises one or more segmentation regions generated from the image. [Karlinsky, [0056]: “segmentation of the fabrication process image including partitioning of FP image into segments,” also described in FIG. 6 and [0107]-[0112]]

As to claim 6, the combination of Karlinsky and Ardizzone teaches system of claim 1, wherein the information comprises a multi-dimensional output generated from the image. [Karlinsky, [0060]: “reconstructing an image from one or more images from a different examination modality,” also described in FIG. 9 and [00127]-[0133]; and/or [0056]: “segmentation of the fabrication process image including partitioning of FP image into segments,” also described in FIG. 6 and [0107]-[0112].]

As to claim 7, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the deep learning model is a trained deep learning model. [Karlinsky, abstract, teaching that the DNN has been “trained.”]

As to claim 8, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the deep learning model is further configured as a neural network. [Abstract: teaching a deep neural network (DNN).]

As to claim 9, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the one or more functions further comprise altering one or more parameters of the deep learning model based on the determined one or more causal portions” [Karlinsky, [0086] teaches “the illustrated training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained.” See also [0093]: “PMB can adjust the next training cycle… Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.)…” Since the augmented images in the combination of Karlinsky and Ardizzone are used in subsequent training cycles, the limitation of “altering one or more parameters of the deep learning model” is taught by the combination of Karlinsky and Ardizzone.”]

As to claim 24, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the one or more functions further comprise generating a data augmentation method for application to additional images input to the deep learning model. [Karlinsky, [0077]: “Generating (403) training set of images can include augmenting (411) at least part of the first training samples and including the augmented training samples in the generated training set…An augmented training sample is derived from a first training sample by augmenting one or more images in the first training sample.” Note that the input for training, including the augmented training samples, may be adjusted for each subsequent training cycles, as described in [0093]. Images input for subsequent training cycles may be regarded as “additional images input to the deep learning model.”]

As to claim 25, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the one or more functions further comprise identifying the one or more causal portions as one or more regions of interest in the image [The “defect bounding box” as taught in Karlinsky ([0066], Table 1 (near paragraph [0068]), [0090] and [0118]) constitutes a “region of interest” because a bounding box is a region on the image.] and tuning the deep learning model based on the one or more regions of interest. [Karlinsky, [0086] teaches “the illustrated training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained.” See also [0093]: “PMB can adjust the next training cycle… Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.)…” Since the augmented images in the combination of Karlinsky and Ardizzone are used in subsequent training cycles to refine the model, the limitation of “tuning the deep learning model” is taught by the combination of Karlinsky and Ardizzone.”]

As to claim 26, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the one or more functions further comprise identifying the one or more causal portions as one or more regions of interest in the image [The “defect bounding box” as taught in Karlinsky ([0066], Table 1 (near paragraph [0068]), [0090] and [0118]) constitutes a “region of interest” because a bounding box is a region on the image.] and training an additional deep learning model based on the one or more regions of interest. [Karlinsky, [0086] teaches “the illustrated training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained.” See also [0093]: “PMB can adjust the next training cycle… Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.)…” Since the augmented images in the combination of Karlinsky and Ardizzone are used in subsequent training cycles to refine the model, the limitation of “training an additional deep learning model” is taught by the combination of Karlinsky and Ardizzone.” It is noted that a subsequent version of a deep learning model constitutes an “additional” deep learning model to the extent required by the claim.]

As to claim 27, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the imaging tool is configured as an inspection tool. [Karlinsky, [0064]: “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” See also [0042]: “a low-resolution examination machine 101 (e.g. an optical inspection system, low-resolution SEM, etc.)….a high-resolution machine 102 (e.g. a subset of potential defect locations selected for review can be reviewed by a scanning electron microscope (SEM) or Atomic Force Microscopy (AFM)).” See also [0046].] 

As to claim 28, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the imaging tool is configured as a metrology tool. [Karlinsky, [0064]: “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” See also [0042]: “a low-resolution examination machine 101 (e.g. an optical inspection system, low-resolution SEM, etc.)….a high-resolution machine 102 (e.g. a subset of potential defect locations selected for review can be reviewed by a scanning electron microscope (SEM) or Atomic Force Microscopy (AFM)).” See also [0046]. Note that in the present context, the aforementioned inspection tools are considered to be “metrology tools” because they are used to inspect wafers.]

As to claim 29, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the imaging tool is configured as an electron beam based imaging tool. [Karlinsky, [0064]: “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” See also [0042]: “a low-resolution examination machine 101 (e.g. an optical inspection system, low-resolution SEM, etc.)….a high-resolution machine 102 (e.g. a subset of potential defect locations selected for review can be reviewed by a scanning electron microscope (SEM) or Atomic Force Microscopy (AFM)).” See also [0046].]

As to claim 30, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the imaging tool is configured as an optical based imaging tool. [Karlinsky, [0064]: “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” See also [0042]: “a low-resolution examination machine 101 (e.g. an optical inspection system, low-resolution SEM, etc.).” See also [0046].]

As to claim 31, the combination of Karlinsky and Ardizzone teaches the system of claim 1, wherein the specimen is a wafer. [Karlinsky, [0064]: “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.”]

As to claim 33, Karlinsky teaches a system configured to perform diagnostic functions for a deep learning model, [[0086] teaches diagnostic functions such as providing results of initial model training to a user and receiving user feedback.] comprising: 
an imaging tool configured for generating images of a specimen; [FIG. 1: low-resolution examination tool 101 and/or high-resolution examination tool 102, as described in [0042]: “a low-resolution examination machine 101 (e.g. an optical inspection system, low-resolution SEM, etc.)….a high-resolution machine 102 (e.g. a subset of potential defect locations selected for review can be reviewed by a scanning electron microscope (SEM) or Atomic Force Microscopy (AFM)).” See also [0046].]
one or more computer subsystems configured for acquiring the images; [FIG. 1: FPEI (Fabrication Process Examination Information) system 103 comprising a processor (block 104), as described in [0040]. As shown in figure 1, the imaging tool (low-resolution examination tool 101 and/or high-resolution examination tool 102), which may also be referred to as an inspection system, provides image data (inspection image data) to the FPEI system.].
The remaining limitations of “one or more components executed by the one or more computer subsystems, wherein the one or more components comprise: a deep learning model configured for determining information from an image generated for the specimen by the imaging tool; and a diagnostic component configured for determining one or more causal portions of the image that resulted in the information being determined and for performing one or more functions based on the determined one or more causal portions of the image, wherein the one or more functions comprise determining one or more characteristics of the one or more causal portions and altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image, wherein the one or more computer subsystems are further configured for inputting the generated augmented image into the deep learning model, and wherein altering the image comprises de-emphasizing one or more non-causal portions of the image” are the same or substantially the same as those recited in claim 1. Therefore, the rejection of claim 1 based on a combination of Karlinsky and Ardizzone is applied to these remaining limitations. It is noted that the feature of “an image generated for the specimen by the imaging tool” (which differs from claim 1 with respect to the underlined portions) is taught by Karlinsky because the “one or more computer systems” acquires the image of the specimen obtained by the imaging tool.  

As to claim 34, Karlinsky teaches a non-transitory computer-readable medium, storing program instructions executable on one or more computer systems [[0021]: “non-transitory computer readable medium comprising instructions”] for performing a computer-implemented method for performing diagnostic functions for a deep learning model, [[0086] teaches diagnostic functions such as providing results of initial model training to a user and receiving user feedback.] wherein the computer-implemented method comprises: 
determining information from an image generated for a specimen by an imaging tool [[0008]-[0009]: a fabrication process (FP) image. [0064]: Such images may be “images of a part of a wafer or a photomask captured by SEM or an optical inspection system.” Note that Karlinsky generally relates to “examining a semiconductor specimen” (abstract). The limitation of “information” is addressed below.] by inputting the image to a deep learning model; [Abstract: a “Deep Neural Network (DNN) trained for a given examination-related application within a semiconductor fabrication process.” The DNN may have convolutional layers ([0053]), so as to be a convolutional neural network. Examples of information determined using the DNN include defect classification ([0055]), segmentation of process images ([0056]), and constructing images from one or more original images ([0060]). Furthermore, in the context of the instant claim, any output of any layer of the DNN may be considered to correspond to the instantly recited “information.” It is noted that the types of information determined by a trained model (as described in [0054]) may also be determined by the model during training (see description of training, [0071]-[0112]).]
determining one or more causal portions of the image that resulted in the information being determined by inputting the information to a diagnostic component; [A “defect bounding box,” as generally described in [0066], Table 1 (near paragraph [0068]), [0090] and [0118] corresponds to “one or more causal portions.” Paragraph [0066], Table 1, and [0118] teach that the bounding box can be a “DNN output” ([0068]), thereby teaching that the DNN performs an act of “determining” the defect bounding box. Furthermore, [0099] teaches that a bounding box can be supplied via user feedback. Since this feedback is then utilized to further train the neural network, as described in [0093], the act of “determining” is alternatively met by receipt of user feedback containing a bounding box.]
performing one or more functions based on the determined one or more causal portions of the image with the diagnostic component, wherein the one or more functions comprise determining one or more characteristics of the one or more causal portions; [The determination of a bounding box constitutes determining one or more characteristics thereof, since a bounding box has a position on the image. This is also described in Table 1: “Defect bounding box coordinate.” That is, the position of the bonding box corresponds to “one or more characteristics of the one or more causal portions.”]
inputting a generated augmented image into the deep learning model; [In general, [0086] teaches “the illustrated training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained.” [0093]: “PMB can adjust the next training cycle based on the received feedback. Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.)…” With respect to the aspect of a “generated augmented image,” while Karlinsky does not teach the particular method of generating the augmented image, Karlinsky teaches the use of augmented images in general. Karlinsky, [0016]: “Augmenting at least part of the first training samples can be provided, for example, by geometrical warping, planting a new defect in an image, amplifying a defectiveness of a pre-existing defect in an image, removing a pre-existing defect from an image and disguising a defect in an image.” See also [0077]. Furthermore, in Karlinsky, the subsequent training cycles can use augmented images, since [0093] teaches “augmentation algorithms” for the updating of updated training set.]
wherein the deep learning model and the diagnostic component are included in one or more components executed by the one or more computer systems. [FIG. 1: FPEI (Fabrication Process Examination Information) system 103 comprising a processor (block 104), as described in [0040]]
Karlinsky does not teach that the one or more functions further comprise “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image, and wherein altering the image comprises de-emphasizing one or more non-causal portions of the image.” 
Ardizzone, in an analogous art, teaches the above limitations. Ardizzone relates to saliency based image cropping (see title). Ardizzone is analogous because it is in the field of image processing, and is also reasonably pertinent to the problem of processing images. It is noted that the concept of saliency described in Ardizzone is consistent with the teachings of Karlinsky, which teaches the use of a bounding box to localize information.
In particular, Ardizzone teaches “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image, and wherein altering the image comprises de-emphasizing one or more non-causal portions of the image.” [§ 4, paragraph 1: “Each saliency map is then binarized using different threshold values (see section 5) and then the bounding box of all the pixels, which values are above the threshold, is selected and used to crop the photo (fig. 2).” That is, the photo before and after the cropping operation corresponds to the “image” and “augmented image,” and cropping based on the “bounding box” (which is illustrated in FIG. 2 of the reference) constitutes cropping based on one or more characteristics (in this case, the position) of the one or more causal portions. Furthermore, the “cropping” operation corresponds to “altering” by “de-emphasizing,” particular in light of applicant’s disclosure, which exemplifies cropping to a region of interest as an example of de-emphasizing (see page 41, middle paragraph, of applicant’s specification).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone such that the one or more functions further comprises “altering the image based on the one or more characteristics of the one or more causal portions to thereby generate an augmented image” wherein “altering the image comprises de-emphasizing one or more non-causal portions of the image,” such that the augmented image takes the role of the updated training data in Karlinsky (so as to satisfy the limitation of “…configured for inputting the generated augmented image into the deep learning model”). The motivation for doing so would have been to process the image in a way that selects the most relevant areas of the image, discarding less relevant areas, as suggested by Ardizzone, abstract (“Image cropping is a technique that is used to select the most relevant areas of an image, discarding the useless ones”). 

As to claim 35, this claim is directed to a computer-implemented method for performing diagnostic functions for a deep learning model comprising operations that are the same or substantially the same as those recited in claim 34. Therefore, the rejection of claim 34 is applied to claim 35.

2.	Claims 10 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Samek et al., “Evaluating the visualization of what a Deep Neural Network has learned,” arXiv: 1509.06321, September 21, 2015, 13 pages (“Samek”) (cited by applicant).
As to claim 10, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not explicitly teach that the one or more functions further comprise “determining if the one or more causal portions that resulted in the information being determined are correct one or more causal portions of the image, and wherein the correct one or more causal portions are acquired from a method, another system, or a user of the system.” 
Samek, in an analogous art, teaches the above limitations. Samek generally relates to visualization of what a Deep Neural Network has learned (title and abstract). Therefore, Samek is in the field of machine learning and is also pertinent to image analysis using machine learning models. 
In particular, Samek teaches “determining if the one or more causal portions that resulted in the information being determined [Samek teaches causal portions, which is referred to as “heatmaps” in this reference. See Samek, abstract: “These methods quantify the ‘importance’ of individual pixels wrt the classification decision and allow a visualization in terms of a heatmap in pixel/input space.”] are correct one or more causal portions of the image [Samek generally teaches “validation of heatmap quality” (page 2, left column, first full paragraph) by “evaluat[ing] the quality of heatmaps” (page 2, left column, first bullet point) using the criteria of “the area over the MoRF perturbation curve (AOPC)” (page 7, left column, first paragraph, and equation (11)). In particular, Samek teaches that heatmaps with AOPC values “better identify the relevant (wrt the classification tasks) pixels in the image than heatmaps produced with sensitivity analysis or the deconvolution approach” (§ IV.B, paragraph 2, on page 7, right column), and a heatmap with the largest AOPC values “best explain the classifier’s decision” (FIG. 4 caption). Therefore, Samek teaches the concept of “correct one or more causal portions” in the form of a heatmap with large AOPC values, which may be AOPC values that are the largest among a group of candidate heatmaps (as described in § IV.B, which teaches comparing heatmaps). In other words, Samek teaches determining if the one or more causal portions are correct by determining whether the one or more casual portions have large AOPC values.], and wherein the correct one or more causal portions are acquired from a method, another system, or a user of the system.” [As noted above, the AOPC values are calculated in accordance with the algorithm disclosed in § III.C, which corresponds to the limitation of “acquired from a method.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the teachings of Samek by modifying the one or more functions to further comprise “determining if the one or more causal portions that resulted in the information being determined are correct one or more causal portions of the image, and wherein the correct one or more causal portions are acquired from a method, another system, or a user of the system,” in order to evaluate the quality of the one or more causal portions, which is beneficial when the heatmap is used for further analysis, as suggested by Samek (page 2, left column, first full paragraph: “the validation of heatmap quality is important if we want to use it as input for further analysis.”).

As to claim 16, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “causal back propagation using a layer-wise relevance propagation”
Samek teaches “causal back propagation performed using a layer-wise relevance propagation.” Samek generally relates to visualization of what a Deep Neural Network has learned (title and abstract). Therefore, Samek is in the field of machine learning and is also pertinent to image analysis using machine learning models. 
In particular, Samek teaches “causal back propagation performed using a layer-wise relevance propagation” [§ III, paragraph 4 “we review three recent methods for computing heatmaps, all of them performing a backward propagation pass on the network: 1) a sensitivity analysis based on neural network partial derivatives; 2) the so-called deconvolution method; and 3) the LRP algorithm.” Note that LRP refers to “Layer-wise relevance propagation (LRP)” as described in § II.C (“Relevance Heatmaps).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the further teachings of Samek by further configuring the diagnostic component for determining the one or more causal portions by causal back propagation performed using a layer-wise relevance propagation, in order to provides a better explanation of what made a DNN arrive at a particular classification decision, as suggested by Samek (abstract, near end: “layer-wise relevance propagation algorithm qualitatively and quantitatively provides a better explanation of what made a DNN arrive at a particular classification decision than the sensitivity-based approach or the deconvolution method”).

3.	Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Harada et al. (US 2013/0294680A1) (“Harada”).
As to claim 11, the combination of Karlinsky and Ardizzone teaches the system of claim 1, and teaches the limitations of “at least the image, the determined information, and the determined one or more causal portions” as set forth in the rejection of claim 1, above. 
However, Karlinsky and Ardizzone do specifically not teach, before the priority date of the claimed invention, the detail of “visualization component for displaying…to a user” of the instant claim.
Harada, in an analogous art, teaches “visualization component for displaying…to a user.” Harada generally relates to “classifying an image picked up of a defect on a semiconductor wafer” (abstract) involving neural network classification ([0040]). Therefore, Harada is in the field of machine learning, particularly the application of machine learning models to semiconductor manufacturing applications.
In particular, Harada teaches a visualization component [Graphical user interfaces, as shown in FIGS. 10-12] for displaying…to a user, information relevant to wafer image analysis. Furthermore, such information may include an image [Defect image, shown in FIGS. 10-12], “determined information” [e.g., classified defects with more than one parameter, as shown in FIG. 11, or classified defects shown in FIG. 12], and information analogous to the “determined one or more causal portions” [Extracted defect areas, as shown in FIG. 11 using a drawn border, and portions of the image with defects, as shown in FIG. 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the teachings of Harada by implementing a graphical user interfaces as taught by Harada, such that the one or more components further comprise a visualization component configured for displaying at least the image, the determined information, and the determined one or more causal portions to a user, in order to present relevant information to a user in a visual manner as suggested by Harada (e.g., FIG. 11), and/or to enable user interaction as suggested by Harada ([0045]). 

As to claim 12, the combination of Karlinsky, Ardizzone, and Harada teaches the system of claim 11, wherein the one or more components further comprise a user interface component [Harada: Graphical user interfaces as shown in FIGS. 10-12] configured to receive input from the user after said displaying [For example, as shown in FIGS. 12 of Harada, the user may select a defect image], and wherein the one or more functions performed by the diagnostic component are determined based on the input from the user. [Harada, [0045]: displaying the selected defect image in windows 1203-1205.] 

4.	Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Simonyan et al., “Deep inside convolutional networks: Visualising image classification models and saliency maps,” presented at International Conference on Learning Representations (ICLR) Workshop 2014, April 19, 2014, 8 pages (“Simonyan”) (cited by applicant).
As to claim 13, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “computing a local sensitivity.”
Simonyan, in an analogous art, teaches determining the one or more causal portions by “computing a local sensitivity.” Simonyan generally pertains to visualization of image classification models. Therefore, Simonyan is in the field of machine learning, and is pertinent to image classification applications of machine learning.
In particular, Simonyan teaches determining the one or more causal portions by “computing a local sensitivity” [Abstract: “We consider two visualisation techniques, based on computing the gradient of the class score with respect to the input image.” In particular, the derivative “w” of Sc with respect to the image I at the point (image) I0 may be computed as a local sensitivity, as shown in eq. (4) on page 2. Then, as described in § 3.1, a class salience value is derived for each pixel based on “w”.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the further teachings of Simonyan by further configuring the diagnostic component for “determining the one or more causal portions by computing a local sensitivity,” in order to visualize image classification models, particularly to compute a saliency map specific to a given image and class, as suggested by Simonyan (abstract).

5.	Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone, and further in view of Zeiler et al., “Visualizing and understanding convolutional networks,” European Conference on Computer Vision (ECCV) 2014, September 2014, pp. 818-833 (“Zeiler”) (cited by applicant).
As to claim 14, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach the further limitations of the instant claim.
Zeiler, in an analogous art, teaches the further limitations of claim 14. Zeiler generally relates to convolutional networks used for image classification (abstract). Therefore, Zeiler is analogous art in being in the field of machine learning, and is also pertinent to image classification applications of machine learning.
In particular, Zeiler teaches wherein the diagnostic component is further configured for determining the one or more causal portions by causal back propagation. [Zeiler, § 2.1: “We present a novel way to map these activities back to the input pixel space, showing what input pattern originally caused a given activation in the feature maps. We perform this mapping with a Deconvolutional Network (deconvnet).” It is noted that page 29, lines 9-10 of the instant application states that “deconvolution heatmap can be viewed as a specific implementation of causal backpropagation.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the teachings of Zeiler by modifying the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by causal back propagation. One of ordinary skill in the art would have been motivated to do so in order to obtain an understanding of the operation of the layers of the model for diagnosis of the model and to improve or adjust the model based on such understanding, as suggested by Zeiler (§ 1 paragraph 2: “a visualization technique that reveals the input stimuli that excite individual feature maps at any layer in the model. It also allows us to observe the evolution of features during training and to diagnose potential problems with the model”; see also abstract and § 6 of Zeiler).

As to claim 15, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach the further limitations of the instant claim.
Zeiler, in an analogous art, teaches the further limitations of claim 15. Zeiler generally relates to convolutional networks used for image classification (abstract). Therefore, Zeiler is analogous art in being in the field of machine learning, and is also pertinent to image classification applications of machine learning.
In particular, Zeiler teaches wherein the diagnostic component is further configured for determining the one or more causal portions by causal back propagation performed using a deconvolution heatmap algorithm. [Zeiler, § 2.1: “We present a novel way to map these activities back to the input pixel space, showing what input pattern originally caused a given activation in the feature maps. We perform this mapping with a Deconvolutional Network (deconvnet).” It is noted that page 29, lines 9-10 of the instant application states that “deconvolution heatmap can be viewed as a specific implementation of causal backpropagation.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the teachings of Zeiler by modifying the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by causal back propagation performed using a deconvolution heatmap algorithm. One of ordinary skill in the art would have been motivated to do so in order to obtain an understanding of the operation of the layers of the model for diagnosis of the model and to improve or adjust the model based on such understanding, as suggested by Zeiler (§ 1 paragraph 2: “a visualization technique that reveals the input stimuli that excite individual feature maps at any layer in the model. It also allows us to observe the evolution of features

6.	Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Shrikumar et al., “Not Just A Black Box: Learning Important Features through propagating activation differences,” arXiv: 1605.01713, April 11, 2017, 6 pages (“Shrikumar”) (cited by applicant).
As to claim 17, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions specifically by “causal back propagation performed using a deep lift algorithm.” 
Shrikumar, in an analogous art, teaches “causal back propagation performed using a deep lift algorithm.” Shrikumar generally relates to analyzing the activation of neural network outputs, with applications to image analysis (see abstract). Therefore, Shrikumar is in the field of machine learning and is also pertinent to image analysis using machine learning models.
In particular, Shrikumar teaches “causal back propagation performed using a deep lift algorithm” [Abstract: “we present DeepLIFT (Learning Important FeaTures), an efficient and effective method for computing importance scores in a neural network. DeepLIFT compares the activation of each neuron to its ‘reference activation’ and assigns contribution scores according to the difference.” With respect to the limitation of “causal back propagation,” § 2.3 (“Backpropagation Rules”) teaches backpropagation to find contribution (i.e., causal) scores: “The computation is reminiscent of the chain rule used during gradient backpropagation, as equation 2 makes it possible to start with contribution scores of later layers and use them to find the contribution scores of preceding layers.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky and Ardizzone with the further teachings of Shrikumar by further configuring the diagnostic component for determining the one or more causal portions by causal back propagation performed using a deep lift algorithm, in order to efficient and effective compute importance scores in a neural network, as suggested by Shrikumar (abstract).

7. 	Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Lin et al., “Network In Network,” arXiv: 1312.4400, March 4, 2014, 10 pages (“Lin”) (cited by applicant).
As to claim 18, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “global average pooling.”
Lin, in an analogous art, teaches “global average pooling.” Lin generally pertains to deep network structures (abstract), with applicability to image processing (§ 4.2). Therefore, Lin is in the field of machine learning, particularly image analysis using machine learning models.
In particular, Lin teaches “global average pooling” [§ 3.2 (“Global Average Pooling”): “we propose another strategy called global average pooling to replace the traditional fully connected layers in CNN….One advantage of global average pooling over the fully connected layers is that it is more native to the convolution structure by enforcing correspondences between feature maps and categories. Thus the feature maps can be easily interpreted as categories confidence maps. Another advantage is that there is no parameter to optimize in the global average pooling thus overfitting is avoided at this layer…” (§ 3.2, paragraph 3)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by global average pooling, in order to implement a functionality that enables feature maps to be easily interpreted as categories confidence maps, as suggested by Lin (§ 3.2, paragraph 3, quoted above).

8.	Claims 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Sundararajan et al., “Axiomatic Attribution for Deep Networks,” arXiv: 1703.01365, June 13, 2017, 11 pages. (“Sundararajan”) (cited by applicant).
As to claim 19, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “computing a path integral on gradients.”
Sundararajan, in an analogous art, teaches “computing a path integral on gradients.” Sundararajan pertains to techniques in attributing the prediction of a deep network to its input features (abstract), wherein its techniques may be applied to object recognition networks (§ 6.1). Therefore, Sundarajan is in the field of machine learning, particularly image analysis using machine learning models.
In particular, Sundararajan teaches “computing a path integral on gradients” [§ 3 (“3. Our Method: Integrated Gradients”): “We consider the straightline path (in Rn) from the baseline x0 to the input x, and compute the gradients at all points along the path.” See Eq. (1).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by computing a path integral on gradients, in order to implement a functionality that enables attributing the prediction of a deep network to its input features in a method that requires no modification to the original network and is simple to implement, as suggested by Sundararajan (abstract). 

9.	Claims 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Friedman, “Greedy Function Approximation: A Gradient Boosting Machine,” The Annals of Statistics, 29(5): 1189-1232, May 1999 (cited by applicant). 
As to claim 20, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “computing a partial dependence plot.”
Friedman, in an analogous art, teaches “computing a partial dependence plot.” Friedman teaches mathematical techniques that are “can be used to help interpret models produced by any ‘black box’ prediction method, such as neural networks, support vector machines, nearest neighbors, radial basis functions, etc.” (page 1220, bottom paragraph). Therefore, Friedman is in the field of machine learning or is pertinent to applications that use machine learning models such as neural networks. 
In particular, Friedman teaches “computing a partial dependence plot” [§ 8.2 (“Partial dependence plots”) at page 1219. In particular, eq. (51) on page 1220 defines the partial dependence function, and examples of partial dependence plots are shown in FIG. 8 (p. 1224), and FIG. 9 (p. 1225).] Friedman teaches that “Partial dependence functions (51) can be used to help interpret models produced by any ‘black box’ prediction method, such as neural networks, support vector machines, nearest neighbors, radial basis functions, etc.” (page 1220, bottom paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by computing a partial dependence plot, in order to implement a functionality that helps interpret neural networks, as suggested by Friedman (page 1220, bottom paragraph). 

As to claim 21, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the diagnostic component is further configured for determining the one or more causal portions by “computing a partial dependence plot with path integral.”
Friedman, in an analogous art, teaches “computing a partial dependence plot with path integral.” Friedman teaches mathematical techniques that are “can be used to help interpret models produced by any ‘black box’ prediction method, such as neural networks, support vector machines, nearest neighbors, radial basis functions, etc.” (page 1220, bottom paragraph). Therefore, Friedman is in the field of machine learning or is pertinent to applications that use machine learning models such as neural networks. 
In particular, Friedman teaches “computing a partial dependence plot with path integral” [§ 8.2 (“Partial dependence plots”) at page 1219. In particular, eq. (51) on page 1220 defines the partial dependence function, and examples of partial dependence plots are shown in FIG. 8 (p. 1224), and FIG. 9 (p. 1225). With respect to the limitation of “path integral,” it is noted that eq. (51) of Friedman teaches an integral. Since this integral would be evaluated over some range of values for the variable of integration, Friedman is considered to teach computation with a path integral, given that the claim does not require, for example, any particular characteristics of the “path” or a particular manner of selecting the path. ] Friedman teaches that “Partial dependence functions (51) can be used to help interpret models produced by any ‘black box’ prediction method, such as neural networks, support vector machines, nearest neighbors, radial basis functions, etc.” (page 1220, bottom paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karlinsky and Ardizzone such that the diagnostic component is further configured for determining the one or more causal portions by computing a partial dependence plot with path integral, in order to implement a functionality that helps interpret neural networks through visualization, as suggested by Friedman (§ 8.2 (page 1219), first paragraph, and page 1220, bottom paragraph). 

10.	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and further in view of Bhaskar et al. (US 2009/0080759A1) (“Bhaskar”).
As to claim 22, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach that the one or more functions further comprise “determining, based on the one or more characteristics of the one or more causal portions, if additional images for the specimen should be collected from the imaging tool and used for additional training of the deep learning model.”
Bhaskar, in an analogous art, suggests “determining, based on the one or more characteristics of the one or more causal portions, if additional images for the specimen should be collected from the imaging tool and used for additional training of the deep learning model.” Bhaskar generally pertains to inspection-related functions for wafer data. Therefore, Bhaskar is in the same field of endeavor. 
In particular, Bhaskar teaches determining based on analysis results if additional images for the specimen should be collected from the imaging tool and used [[0111]: “the set of processor nodes is configured to perform processing of the image data stored in the arrays of the storage media and to use results of the processing to determine if additional image data for the wafer is to be acquired by scanning the wafer or from the arrays of the storage media. For example, the set of processor nodes may be configured to use results of the local and non-local image processing to determine if more data is to be acquired, as shown in step 33 in FIG. 2.” See also [0112] (“decide whether another scan should be performed on the wafer”). Acquiring additional images allow further information of wafer characteristics (e.g., defects) to be obtained before generating a final result, as disclosed in [0112]]. 
Although Bhaskar does not specifically teach “based on the one or more characteristics of the one or more causal portions,” one of ordinary skill would have recognized that this element is analogous to the “results of the processing,” since the one or more characteristics are also results of a relevant processing method. Furthermore, while Bhaskar does not specifically teach the use of the images of additional training of the deep learning model, Bhaskar teaches that the additional images can be used to generate a final result of inspection, which is analogous to imputing the additional images to the system of the combination of Karlinsky and Ardizzone, which functions to inspect wafer images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Karlinsky, Ardizzone, and Bhaskar by modifying the one or more functions to further comprise “determining, based on the one or more characteristics of the one or more causal portions, if additional images for the specimen should be collected from the imaging tool and used for additional training of the deep learning model,” in order to implement a functionality that would retrieve additional images to improve wafer inspection, as suggested by Bhaskar.   

11.	Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Karlinsky in view of Ardizzone and Ma et al. (US 2018/0060702A1) (“Ma”).
As to claim 32, the combination of Karlinsky and Ardizzone teaches the system of claim 1, but does not teach “wherein the specimen is a reticle.”
Ma, in an analogous art, teaches “wherein the specimen is a reticle.” Ma generally relates to “defect classifications for wafer or reticle inspection” ([0002]). The classification may involve a convolutional neural network to classify images ([0032]-[0033]). Therefore, Ma is in the field of machine learning, specifically the use of machine learning techniques to perform defect analysis of wafers and reticles.
In particular, Ma teaches that the specimen for which analysis is performed is a “reticle” [[0016]: “An inspection can be performed on a wafer or a reticle (‘target specimen’) to generate the defect record…The defect records can include defect images, for example.” See also [0015] (“Wafer or reticle defect inspection systems with capability of defect classification have been widely used in semiconductor manufacturing”). Similar to the features of the instant claim, such images are input into the convolutional neural network ([0032]).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the system of the combination of Karlinsky and Ardizzone to a specimen that is a reticle, so as to result in the instant limitation of “wherein the specimen is a reticle,” in order to implement the result of inspecting reticle defects in semiconductor manufacturing, as suggested by Ma ([0003]). Moreover, since Ma teaches that wafers and reticle may be interchangeably used as the subject of inspection, the instant claim would have been obvious for being a simple substitution of one known element (reticle) for another (wafer) to obtain predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0032551 A1 teaches de-emphasizing portions of an image that include distractors (see [0039]).
US 2014/0270495 A1 teaches during a training stage, saliency detection may be used to reduce searching space of the training image or an unclassified image and to help identify regions in the images that have the objects of interest ([0039]). The saliency detection may filter out regions of the image that are not relevant to a search query.
US 2014/0254922 A1 teaches cropping images based on saliency detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124